        Case 1:18-cv-00214-JCG Document 87           Filed 05/28/21   Page 1 of 2




            UNITED STATES COURT OF INTERNATIONAL TRADE

Before: The Honorable Jennifer Choe-Groves, Judge

                                                        )
 SAHA THAI STEEL PIPE PUBLIC                            )
 COMPANY LIMITED,                                       )
                                                        )
                     Plaintiff,                         )
                                                        )
                     v.                                 )
 UNITED STATES,                                         )       Court No. 18-00214
                                                        )
                     Defendant,                         )
                                                        )
                     and                                )
                                                        )
 WHEATLAND TUBE COMPANY,                                )
                                                        )
                     Defendant-Intervenor.              )

             PLAINTIFF’S COMMENTS IN SUPPORT OF REMAND
                      REDETERMINATION RESULTS

       Pursuant to the Court’s February 2, 2021 order, ECF No. 82, and the Department

of Commerce’s (“Commerce”) remand results, ECF No. 83, we submit these comments

in support of the second remand results on behalf of Plaintiff, Saha Thai Steel Pipe Public

Company Limited (“Saha Thai”). The Court’s opinion in slip op. 20-181 directed

Commerce to “remove the cost-based particular market situation determinations and

recalculate the relevant margins without a particular market situation adjustment.” Saha

Thai Steel Pipe Public Company Limited v. United States, Consol. Court No. 18-214, Slip

Op. 20-181 (CIT Dec. 21, 2020), ECF No. 74.
        Case 1:18-cv-00214-JCG Document 87          Filed 05/28/21    Page 2 of 2




      In Commerce’s remand it stated that it had recalculated Saha Thai’s “weighted-

average dumping margins without finding that all of the home market sales for each

respondent are outside of the ordinary court of trade and without making an adjustment to

constructed value.” Second Remand Results at 6, ECF No. 83. As a result, it is Plaintiff’s

position that Commerce’s remand redetermination complies with the Court’s order and

should be sustained.


                                            Respectfully submitted,

                                            /s/ Daniel L. Porter

                                            Daniel L. Porter
                                            Curtis, Mallet-Prevost, Colt & Mosle, LLP
                                            1717 Pennsylvania Ave., NW
                                            Washington, DC 20006
                                            (202) 452-7340
                                            dporter@curtis.com




                                           -2-
